 Case 8:21-cv-01488-JLS-JDE Document 1 Filed 09/10/21 Page 1 of 25 Page ID #:1



1    KRISTA L. BAUGHMAN (SBN: 264600)
     kbaughman@dhillonlaw.com
2    KARIN M. SWEIGART (SBN: 247462)
3    ksweigart@dhillonlaw.com
     DHILLON LAW GROUP INC.
4    177 Post Street, Suite 700
5    San Francisco, California 94108
6    Telephone: (415) 433-1700
     Facsimile: (415) 520-6593
7
     Attorneys for Plaintiffs Dual Diagnosis
8    Treatment Center, Inc., a California
9    corporation; Adeona Healthcare, Inc., a
10   California limited liability company and
     Tonmoy Sharma, an individual
11
12                          UNITED STATES DISTRICT COURT
13                         CENTRAL DISTRICT OF CALIFORNIA
14                                  SOUTHERN DIVISION
15   DUAL DIAGNOSIS TREATMENT                   Case Number:
16   CENTER, INC., a California
     corporation; ADEONA HEALTH                 COMPLAINT FOR DECLARATORY
17
     CARE, LLC, a California limited            RELIEF, INJUNCTIVE RELIEF, AND
18   liability company; and TONMOY              DAMAGES
19   SHARMA, an individual,
                                                JURY TRIAL DEMANDED
20                    Plaintiffs,
21                    v.
22   CALIFORNIA DEPARTMENT OF
23   SOCIAL SERVICES, a California
     public agency; and GREGORY ROSE,
24
     sued in his official and individual
25   capacities,
26                    Defendants.
27
28



     Complaint                                                             Case No.
 Case 8:21-cv-01488-JLS-JDE Document 1 Filed 09/10/21 Page 2 of 25 Page ID #:2



 1         Plaintiffs Dual Diagnosis Treatment Center, Inc. (“Dual Diagnosis”), Adeona
 2   Health Care, LLC (“Adeona”), and Tonmoy Sharma (“Sharma”) (collectively,
 3   “Plaintiffs”) bring this action against Defendants California Department of Social
 4   Services (“DSS”) and Gregory Rose (“Rose”) (collectively, “Defendants”), for
 5   declaratory, injunctive, and monetary relief following Defendants’ adoption of a
 6   decision that violates Plaintiffs’ constitutional rights under the Fourteenth Amendment
 7   to the United States Constitution, as set forth below.
 8                                       INTRODUCTION
 9         1.     For nearly 20 years, Plaintiff Sharma has pursued a successful and highly
10   esteemed occupation in executive management of residential health companies. For
11   nearly a decade, Dual Diagnosis and Adeona have been duly licensed by the California
12   Department of Social Services to operate adult residential facilities providing non-
13   medical care to adults with developmental disabilities who require personal services,
14   supervision, or assistance with daily living activities, and these facilities have received
15   awards and accolades for the excellent care they provide.
16         2.     For many years, DSS and Plaintiffs enjoyed a collaborative and transparent
17   working relationship. Yet this relationship soured in 2016, when DSS made certain
18   arbitrary and politically-motivated decisions about which Plaintiffs complained. Eager to
19   be rid of Plaintiffs, DSS invoked two unconstitutionally vague “conduct inimical”
20   statutes to revoke Plaintiffs’ licenses and terminate Sharma’s ability to pursue his
21   livelihood, on a mere pretext.
22         3.     Specifically, in 2016, DSS decided that an isolated event that had taken
23   place in a foreign country nearly a decade earlier – an event of which DSS had been
24   fully aware for years and had previously determined posed no issue to granting
25   Plaintiffs’ licenses – was suddenly “inimical” pursuant to Cal. Health and Safety Code
26   sections 1550(c) and 1558(a)(2) (the “conduct inimical” statutes). These statutes give
27   unbridled discretion to DSS to declare whether conduct is “inimical to the health,
28   morals, welfare, or safety of either the people of this state or an individual in, or

                                                   2
     Complaint                                                                           Case No.
 Case 8:21-cv-01488-JLS-JDE Document 1 Filed 09/10/21 Page 3 of 25 Page ID #:3



 1   receiving services from, the facility or certified family home,” without any definition of
 2   what “inimical” means, and with no notice to individuals of what conduct is, or is not,
 3   prohibited.
 4         4.      Defendants’ conduct has eviscerated Plaintiffs’ livelihoods and
 5   reputations, and stripped them of their constitutionally-protected property rights and
 6   liberty interests, in violation of the Fourteenth Amendment to the United States
 7   Constitution. For the reasons set forth below, Plaintiffs are entitled to be made whole for
 8   the extreme financial hardship and reputational damage they suffered as a direct result of
 9   Defendants’ arbitrary and unconstitutional actions. They also seek declaratory and
10   injunctive relief sufficient to confirm that the unconstitutionally vague “conduct
11   inimical” statutes do not continue to harm Plaintiffs or others.
12                                            PARTIES
13         5.      Plaintiff Dual Diagnosis Treatment Center, Inc. (“Dual Diagnosis”) is a
14   California corporation located in San Clemente, Orange County, and doing business as
15   Sovereign Health of California. Dual Diagnosis is a minority-owned business, and its
16   founder and CEO at all relevant times was Plaintiff Tonmoy Sharma.
17         6.      Plaintiff Adeona Health Care, LLC (“Adeona”) is a California limited
18   liability company located in San Clemente, Orange County. Adeona is a minority-owned
19   business, and its founder and CEO at all relevant times was Plaintiff Tonmoy Sharma.
20         7.      Plaintiff Tonmoy Sharma (“Sharma”) is an individual who resides in
21   Orange County, California. Sharma was the founder and CEO of Dual Diagnosis and
22   Adeona Health Care.
23         8.      Defendant California Department of Social Services (DSS) is a department
24   of the California Health and Human Services Agency, a California public agency
25   responsible for licensing adult residential care facilities.
26         9.      Defendant Gregory Rose, sued in his official and personal capacities, is an
27   individual who was, at all times relevant to this complaint, Deputy Director of the
28   Children and Family Services Division of DSS. Mr. Rose had decision-making authority

                                                   3
     Complaint                                                                        Case No.
 Case 8:21-cv-01488-JLS-JDE Document 1 Filed 09/10/21 Page 4 of 25 Page ID #:4



 1   with respect to the conduct alleged in this Complaint; specifically, he was responsible
 2   for adopting the DSS Decision that forms the basis for this lawsuit.
 3                               JURISDICTION AND VENUE
 4         10.    This action arises under 42 U.S.C. § 1983 in relation to Defendants’
 5   deprivation of Plaintiffs’ due process rights under the Fourteenth Amendment to the
 6   U.S. Constitution. Accordingly, this Court has federal question jurisdiction under 28
 7   U.S.C. §§ 1331 and 1343.
 8         11.    This Court has personal jurisdiction over Defendants because they are
 9   domiciled in the State of California, have sufficient minimum contacts with California,
10   and/or otherwise have intentionally availed themselves of significant benefits provided
11   by the State of California, rendering the exercise of jurisdiction by this Court
12   permissible under traditional notions of fair play and substantial justice.
13         12.    Venue is proper in this judicial district under 28 U.S.C. § 1391 because a
14   substantial part of the acts or omissions giving rise to the claims for relief were directed
15   toward this District, and at least one Defendant is deemed to reside in this District.
16         13.    There is no requirement to exhaust administrative remedies before filing
17   suit under 42 U.S.C. § 1983. Patsy v. Board of Regents of Florida, 457 U.S. 496, 102
18   S.Ct. 2557, 73 L.Ed.2d 172 (1982).
19                             INTRADISTRICT ASSIGNMENT
20         14.    This Action is properly assigned to the Southern Division of the Court,
21   because all Plaintiffs reside in Orange County, and a substantial part of the acts or
22   omissions giving rise to the claims for relief were directed toward Orange County.
23                                     RELEVANT FACTS
24                                           The Parties
25         15.    Defendant California Department of Social Services (“Department” or
26   “DSS”) is the state agency responsible for the licensing and inspection of adult
27   residential facilities and group homes.
28         16.    Defendant Rose is an individual who, at all times relevant to this

                                                  4
     Complaint                                                                          Case No.
 Case 8:21-cv-01488-JLS-JDE Document 1 Filed 09/10/21 Page 5 of 25 Page ID #:5



 1   complaint, was Deputy Director Children and Family Services Division of DSS with
 2   decision-making authority for DSS with respect to the conduct alleged in this
 3   Complaint.
 4         17.    Plaintiff Sharma graduated from medical school in India, completed his
 5   medical residency in psychiatry in London in 1988, and worked as a lecturer and
 6   researcher in the field of psychiatry in London from 1997 to 2003. Subsequently,
 7   Sharma moved to the United States and began working with residential health
 8   companies. Sharma is the founder and was chief executive officer (CEO) of Plaintiffs
 9   Dual Diagnosis and Adeona.
10         18.    Plaintiffs Dual Diagnosis and Adeona are collectively referred to as the
11   “Entity Plaintiffs,” herein.
12         19.    All Plaintiffs have historically operated licensed facilities in five states,
13   including numerous DSS-licensed facilities in California. Plaintiffs have offered
14   specialized treatment for mental health, substance abuse, dual diagnosis disorders, and
15   non-medical care for developmentally disabled adults.
16         20.    Plaintiffs’ approach to addiction and other mental health treatment has at all
17   times been consistent with best practices in the industry. Plaintiffs’ facilities have been
18   awarded Gold Seal accreditation by the Joint Commission, the highest level of
19   accreditation available in the behavioral health field. The National Alliance on Mental
20   Illness (“NAMI”) has recognized Plaintiffs for providing “the gold standard in mental
21   health treatment for patients in Orange County and throughout the country.” A 2016
22   study conducted by Harvard Medical School affiliate McLean Hospital found that
23   Plaintiffs’ residential patients improved substantially more on measures of symptoms
24   and functional deficits than patients at other behavioral health facilities.
25         21.    While Plaintiffs no longer operate facilities as a result of the events
26   discussed in this Complaint, during their operation, they were highly regarded as
27   behavioral health educators. The Association of Psychology Postdoctoral and Internship
28   Centers approved Plaintiffs’ facilities as training facilities, a distinction shared with

                                                   5
     Complaint                                                                           Case No.
 Case 8:21-cv-01488-JLS-JDE Document 1 Filed 09/10/21 Page 6 of 25 Page ID #:6



 1   academic centers such as Harvard Medical School and Johns Hopkins. The University of
 2   Southern California sent its Master of Social Work students to receive training at
 3   Plaintiffs’ facilities. The California Board of Behavioral Health Sciences, the California
 4   Association for Alcohol/Drug Educators, and the National Association for Alcoholism
 5   and Drug Abuse Counselors had approved Plaintiff entities to provide continuing
 6   education to licensed professionals.
 7         22.    Sharma is also a recognized leader in the behavioral health field. He has
 8   been a Board member of the Orange County Chapter of NAMI, a non-profit
 9   organization that provides education and resources to families with loved ones affected
10   by mental illness. Sharma has been invited to speak at the Telehealth Capitol
11   Connection, a briefing series for Congress, federal agencies, and other stakeholders
12   designed to shape federal policy on improving healthcare access for children.
13         23.    Prior to the events at issue in this Complaint, Adeona was licensed by DSS
14   to operate an adult residential facility by the name of Sovereign Health Rancho/San
15   Diego (“RSD Facility”), located in El Cajon, California.
16         24.    Prior to the events at issue in this Complaint, Dual Diagnosis, doing
17   business as Sovereign Health of California, was a co-licensee on a license issued by
18   DSS to operate an adult residential facility by the name of Sovereign Health Cordoba
19   (“Cordoba Facility”), located in San Clemente, California.
20         25.    Prior to the events at issue in this Complaint, Sharma had pursued an
21   occupation and profession in executive management of DSS-licensed facilities, and he
22   was permitted by DSS to maintain employment in, presence in, and contact with clients
23   of any DSS-licensed facility, and to hold the position of member of the board of
24   directors, executive director, and/or officer of the licensee of any DSS-licensed facility.
25         26.    Prior to the events at issue in this Complaint, Sharma served as CEO of
26   Adeona and Dual Diagnosis, which were the licensees of the RSD Facility and the
27   Cordoba Facility, respectively. In this role, Sharma provided no medical or clinical
28   services to residents of the licensed facilities; rather, his role was exclusively related to

                                                   6
     Complaint                                                                           Case No.
 Case 8:21-cv-01488-JLS-JDE Document 1 Filed 09/10/21 Page 7 of 25 Page ID #:7



 1   the strategic development and business operations of the facilities.
 2                 Plaintiffs’ Facilities Enjoy Long-Standing Approval by DSS
 3          27.    Plaintiffs operated facilities licensed by DSS since 2009. For years,
 4   Plaintiffs and DSS enjoyed a cooperative relationship. They routinely worked together
 5   to identify any ways in which Plaintiffs could improve their services, and Plaintiffs
 6   promptly addressed and, where appropriate, remedied any issues arising at Plaintiffs’
 7   facilities.
 8          28.    At all times, Plaintiffs were fully transparent and forthcoming with DSS
 9   regarding any information that could bear upon Plaintiffs’ suitability for licensure.
10          29.    As relevant to this action: in 2014, DSS was made aware that a non-
11   criminal administrative hearing had been held in the United Kingdom in 2008, regarding
12   Dr. Sharma’s time as a lecturer and researcher in the field of psychiatry in London from
13   1997 to 2003. The hearing concluded in 2008, with a decision that Dr. Sharma’s name
14   would no longer be reflected on the medical register in that country (the “UK
15   Decision”).1 The UK Decision concerned certain non-criminal conduct that, as noted in
16   the decision, had not been repeated since 2003.
17          30.    At all times relevant to this action, DSS was made fully aware of the
18   existence and content of the UK Decision.
19          31.    Specifically, in June 2014, Sharma and RSD Facility Administrator Jason
20   Hennick attended a meeting with DSS manager Sherri Cummings regarding Plaintiff
21   Adeona’s adult residential facility license application for the RSD Facility. During that
22   meeting, Cummings had a copy of the UK Decision (which was also publicly available
23   on the Internet at that time), and she asked Sharma general questions about the findings
24   of the UK Decision, which Sharma answered transparently.
25          32.    During the meeting, Cummings indicated that she was asking about the UK
26   Decision because she had recently seen an article about it in the Orange County
27
     1
28     Sharma remains a doctor in good standing in India, and his medical license is
     recognized by the Medical Board of California.
                                               7
     Complaint                                                                      Case No.
 Case 8:21-cv-01488-JLS-JDE Document 1 Filed 09/10/21 Page 8 of 25 Page ID #:8



 1   Register. Sharma informed Cummings that he was aware of this article and had, in fact,
 2   written a letter to the Orange County Register to correct certain inaccuracies in the
 3   article regarding the characterization of the UK Decision.
 4          33.    Immediately following their meeting, Sharma emailed Cummings a copy of
 5   the letter he had written to the Orange County Register, to ensure that DSS had a
 6   complete file regarding the UK Decision matter and Sharma’s position thereon. In this
 7   email, dated June 19, 2014, Sharma stated “OC register – I was not sure what aspects
 8   [DSS] was worried about if any so I have included the letter to the OC register…and the
 9   corresponding letter that is referred to in the article.”
10          34.    Six days later, on June 25, 2014, and with full knowledge of the UK
11   Decision, DSS issued to Adeona a license for the RSD Facility.
12          35.    The following January, 2015, DSS issued an adult residential facility
13   license to co-licensee Dual Diagnosis, for the Cordoba Facility.
14          36.    Patently, prior to the events at issue in this lawsuit, the UK Decision was
15   known to DSS and was never considered by DSS to be grounds for sanctions of any sort
16   against Dr. Sharma or the Entity Plaintiffs.
17          37.    Yet, thanks to a vague and unconstitutional California statute granting
18   unbridled discretion to DSS, DSS was subsequently able to reverse its position and cite
19   the very UK Decision it had previously evaluated as harmless as grounds to deprive
20   Plaintiffs of their livelihoods and property rights, as discussed below.
21                                       “Conduct Inimical”
22          38.    The California Community Care Facilities Act, Health and Safety Code
23   §§1500 et seq., governs the licensing and operation of adult residential facilities and
24   group homes.
25          39.    Health and Safety Code §1550 provides in pertinent part:
26
27                 The department may deny an application for, or suspend or revoke, any
                   license, or any special permit, certificate of approval, or administrator
28                 certificate, issued under this chapter upon any of the following grounds and

                                                    8
     Complaint                                                                         Case No.
 Case 8:21-cv-01488-JLS-JDE Document 1 Filed 09/10/21 Page 9 of 25 Page ID #:9



 1                in the manner provided in this chapter…

 2                (a) Violation of this chapter or of the rules and regulations promulgated
 3                under this chapter by the licensee or holder of a special permit or
                  certificate.
 4
 5                (b) Aiding, abetting, or permitting the violation of this chapter or of the
 6                rules and regulations promulgated under this chapter.

 7                (c) Conduct which is inimical to the health, morals, welfare, or safety
 8                of either the people of this state or an individual in, or receiving
                  services from, the facility or certified family home. (Emphasis added)
 9
10         40.    Health and Safety Code §1558, subdivision (a), provides in pertinent part:
11
12                (a) The department may prohibit any person from being a member of the
                  board of directors, an executive director, or an officer of a licensee, or a
13
                  licensee from employing, or continuing the employment of, or allowing in
14                a licensed facility or certified family home, or allowing contact with clients
15                of a licensed facility or certified family home by, any employee,
                  prospective employee, or person who is not a client who has:
16
17                (1) Violated, or aided or permitted the violation by any other person of, any
                  provisions of this chapter or of any rules or regulations promulgated under
18
                  this chapter.
19
20                (2) Engaged in conduct that is inimical to the health, morals, welfare,
                  or safety of either the people of this state or an individual in, or
21                receiving services from, the facility or certified family home. (Emphasis
22                added).
23
           41.    The Health and Safety Code provides no definition of “conduct inimical,”
24
     nor any examples of what conduct would be considered by DSS to be “inimical.”
25
           42.    The Health and Safety Code does not explain or describe what type of
26
     conduct would be considered “inimical…to the people of this state,” as opposed to
27
     “inimical… to an individual in, or receiving services from, the facility or certified family
28

                                                  9
     Complaint                                                                         Case No.
Case 8:21-cv-01488-JLS-JDE Document 1 Filed 09/10/21 Page 10 of 25 Page ID #:10



 1   home,” or what conduct might be “inimical” to both sets of people.
 2         43.      The Merriam-Webster dictionary defines “inimical” as “being adverse
 3   often by reason of hostility or malevolence,” “having the disposition of an enemy:
 4   hostile,” and “reflecting or indicating hostility: unfriendly.”
 5         44.      Precedent establishes that DSS has liberally exercised its unbridled
 6   discretion under these “conduct inimical” statutes by declaring a wide variety of conduct
 7   to be “inimical.” While this conduct is often found where a licensee has allowed sexual
 8   misconduct, child endangerment, or drug/alcohol abuse to take place in or around the
 9   facility, the DSS has not confined itself to those categories – indeed, the following types
10   of conduct have been deemed “inimical” by DSS:
11
12               a. driving unsafely (In re Harris, 10 CDSS 04);
                 b. having a “rude, abrasive, and uncooperative attitude” in dealings with DSS
13                  (In re Torres, 10 CDSS 10);
14               c. allowing a child over 5 years of age to share a bedroom with another child
                    of the opposite sex (In re Green, 99 CDSS 13);
15               d. remaining married to a felon even though he was removed from and had
16                  no presence in a facility (In re Gillespie, 10 CDSS 03).
17
           45.      The unconstitutionally vague nature of sections 1550(c) and 1558(a)(2) is
18
     seen in DSS’s expansive application of “conduct inimical” to the above examples, and
19
     particularly in its unprecedented application to Plaintiffs, as discussed herein.
20
21
                     DSS Invokes “Conduct Inimical” To Illegally Terminate
22                         Plaintiffs’ Livelihoods and Property Rights
23
24         46.      In 2016, Dual Diagnosis and Satya Health of California, Inc. (“Satya
25   Health”), another business of which Sharma was the founder and CEO, hoped to obtain
26   DSS licenses to run facilities that would provide 24-hour non-medical care to adults
27   with developmental disabilities who require personal services, supervision, or assistance
28   with daily living activities. As the first step in applying for facility-specific licensure,

                                                   10
     Complaint                                                                            Case No.
Case 8:21-cv-01488-JLS-JDE Document 1 Filed 09/10/21 Page 11 of 25 Page ID #:11



 1   Dual Diagnosis and Satya Health submitted a “master application” to DSS.
 2         47.    In January 2016, DSS informed Plaintiffs that “your master application is
 3   approved” and invited Plaintiffs to “please proceed with submission of other
 4   applications to their respective regional offices.”
 5         48.    As instructed, in February 2016, Dual Diagnosis filed applications for
 6   licenses to operate three adult residential facilities (“ARF”), in Los Angeles, Palm
 7   Desert, and Culver City, California. Also in February 2016, Satya Health filed
 8   applications for licenses to operate two ARFs, one in Laguna Niguel and one in La
 9   Quinta, California.
10         49.    In light of DSS’s approval of the preceding “master application,” Dual
11   Diagnosis and Satya Health reasonably expected that their five applications would be
12   granted. This expectation was not unfounded: indeed, internal DSS emails confirm that
13   these applications were “ready for licensure in January [2016].”
14         50.    However, instead of receving confirmation of the license grant, in May
15   2016, DSS asked Sharma to attend a conference with DSS regarding “outstanding
16   issues.” During this conference, which was held on June 13, 2016, DSS staff asked Dr.
17   Sharma about the UK Decision, and Dr. Sharma was fully cooperative and addressed
18   DSS’s queries with full candor.
19         51.    Following this meeting, Claire Matsushita, the person authorized on behalf
20   of DSS to decide whether to grant or deny the five applications, decided that all five
21   applications should be denied, based on “concerns of inimical conduct” in connection
22   with the UK Decision. “Inimical conduct” was the sole reason given by DSS for denial
23   of the applications.
24         52.    By letter dated September 7, 2016, DSS notified Sharma that the five
25   applications submitted by Dual Diagnosis and Satya Health had been denied. The letter
26   explained the denial as follows:
27
28                “The denial of your applications is based upon your failure to provide
                  satisfactory evidence that you can meet or conform to licensing
                                                  11
     Complaint                                                                        Case No.
Case 8:21-cv-01488-JLS-JDE Document 1 Filed 09/10/21 Page 12 of 25 Page ID #:12



 1                  requirements as outlined in the Health and Safety Code, commencing with
                    1500 et. [sic] The specific regulation sections, which you have
 2                  demonstrated the inability to comply is 1550(c) and 1558(a)(2) Conduct
 3                  Inimical.” (Emphasis added).
 4
           53.      The September 7, 2016 letter provided no detail regarding why the UK
 5
     Decision (which DSS had known about for years) was suddenly deemed “inimical
 6
     conduct.” Nor was any explanation given for whether the conduct was deemed inimical
 7
     to “the people of this state” or to “an individual in, or receiving services from, the
 8
     facility or certified family home,” or to both.
 9
           54.      No other grounds were cited for the licensure denial.
10
           55.      DSS deemed the UK Decision to constitute “conduct inimical” in 2016,
11
     despite the following facts and law:
12
                 a. DSS had been aware of the UK Decision since 2014;
13
                 b. After learning about the UK Decision, DSS had extended licensure to
14
                    Sharma’s companies, Adeona and Dual Diagnosis, in 2014 and 2015, and
15
                    also approved the “master application” for licensure for Dual Diagnosis and
16
                    Satya Health in 2016;
17
                 c. DSS had never before expressed to Plaintiffs that the UK Decision was a
18
                    ground for sanctions of any type, let alone “inimical” to the interests of
19
                    California citizens or facility clients;
20
                 d. Plaintiffs had a demonstrated track record of operating successful and
21
                    compliant facilities licensed by DSS, and Sharma had cleared the DSS
22
                    “Livescan” background check numerous times;
23
                 e. The UK Decision: did not concern conduct that violated any civil or
24
                    criminal laws or any DSS rules or regulations; did not concern conduct
25
                    taken at any any DSS-licensed facility or rendered to any person receiving
26
                    treatment at such facility; concerned conduct alleged to have occurred
27
                    nearly 20 years earlier; was issued by a foreign country.
28

                                                    12
     Complaint                                                                          Case No.
Case 8:21-cv-01488-JLS-JDE Document 1 Filed 09/10/21 Page 13 of 25 Page ID #:13



 1           56.    The DSS’s decision is even more perplexing given that, as DSS well knew,
 2   Sharma’s involvement in DSS-licensed facilities had always been limited to operations;
 3   Sharma did not render any medical treatment or clinical services to facility clients.
 4   Sharma was amply qualified to perform an operations role.
 5           57.    In fact, DSS does not even require any special qualifications or experience
 6   (let alone a medical license) in order to operate an adult residential facility in California;
 7   rather, all that is required is “commitment to care for residents and the knowledge of
 8   applicable laws and regulations,” which Sharma has in spades. Indeed, even convicted
 9   felons may receive permission to operate ARFs.2
10           58.    Thus, it was entirely arbitrary for DSS to deem that an outdated foreign
11   decision rendered Sharma, a highly qualified professional with a long track record of
12   success in his field, unfit to perform an operations role for a DSS-licensed facility. This
13   arbitrary decision was permitted by the unconstitutionally vague wording of sections
14   1550(c) and 1558(a)(2) of the Health and Safety Code.
15           59.    The DSS’s September 7, 2016, letter was followed in short order by two
16   additional letters to Sharma, each dated October 31, 2016, in which DSS notified
17   Sharma that DSS had terminated its review of Plaintiffs’ other license applications, as
18   well.
19                          Plaintiffs Challenge DSS’s Arbitrary Action
20                                      And Face Retaliation
21           60.    In light of DSS’s arbitrary conduct, Plaintiffs had no choice but to mount a
22   legal challenge. Plaintiffs’ corporate counsel wrote to DSS several times to explain how
23   its position regarding “conduct inimical” was contrary to law and logic, and to ask that
24   DSS reconsider its decisions.
25           61.    On November 10, 2016, Satya Health and Dual Diagnosis appealed the
26   denial of their license applications.
27           62.    On November 23, 2016, Plaintiffs and Satya Health filed a lawsuit against
28   2
         See Letterhead template (ca.gov).
                                                  13
     Complaint                                                                           Case No.
Case 8:21-cv-01488-JLS-JDE Document 1 Filed 09/10/21 Page 14 of 25 Page ID #:14



 1   DSS and its agents in Los Angeles Superior Court, challenging the DSS decision
 2   pursuant to federal and state law and alleging illegal and improper conduct in denying
 3   the license applications, including unconstitutional discrimination.
 4         63.    Apparently, DSS was displeased with Plaintiffs’ complaints, and decided to
 5   take action to remove Sharma and his companies from the industry, for good.
 6         64.    On December 21, 2016 – less than one month after Plaintiffs filed their
 7   lawsuit against DSS – DSS filed an Accusation and Statement of Issues against Satya
 8   Health, Dual Diagnosis, and Dr. Sharma (the “Accusation”), seeking not only to affirm
 9   the denial of the license applications, but also to exclude Dr. Sharma from any facilities
10   licensed by the Department, for life.3
11         65.    The DSS Accusation was subsequently amended four times. In the first
12   amendment, on February 10, 2017, DSS added Adeona as a respondent and sought, for
13   the first time, revocation of Adeona’s existing licenses to operate the RSD Facility.
14   Subsequently, DSS sought revocation of Dual Diagnosis’s existing license for the
15   Cordoba Facility.
16         66.    In the final iterations of its Accusation, DSS added complaints of alleged
17   “code violations” and “financial difficulties” that were purportedly affecting the
18   operations of the RSD Facility and/or the Cordoba Facility – despiste the fact that many
19   of these problems had been promptly corrected by Plaintiffs and cleared by DSS.
20         67.    The “code violation” and “financial difficulties” allegations were added to
21   the Accusation much later, approximately one year after the DSS had first decided that
22   the UK Decision was “conduct inimical.”
23         68.    The “code violation” and “financial difficulties” allegations were mere
24   pretexts that were added not for their legitimacy, but rather to “paper the file” in support
25
26   3
       Based on a review of reported decisions, Plaintiffs are informed and believe that DSS
27   has never before excluded an individual for life from working in or being present in a
     licensed facility under remotely comparable circumstances.
28

                                                 14
     Complaint                                                                         Case No.
Case 8:21-cv-01488-JLS-JDE Document 1 Filed 09/10/21 Page 15 of 25 Page ID #:15



 1   of the conduct DSS wanted to take against Plaintiffs and, on information and belief, to
 2   obscure the merits of any constitutional challenge Plaintiffs might mount on the grounds
 3   that sections 1550(c) and 1558(a)(2) are void for vagueness.
 4         69.      As Plaintiffs learned much later, the UK Decision – and more specifically,
 5   the “bad press” it received in January 2016 – was the sole legitimate reason motivating
 6   DSS’s decision to terminate Plaintiffs’ licenses and livelihood.
 7         70.      The fact that the UK Decision was the sole legitimate reason for DSS’s
 8   prosecution of Plaintiffs can be seen from the chronology of events memorialized in
 9   DSS’s own internal emails, which have been produced to Plaintiffs in prior legal
10   proceedings. These emails confirm, inter alia, the following facts:
11               a. On Friday, January 22, 2016, DSS Chief Deputy Director, Pete Cervinka,
12                  received an email containing a news article about the UK Decision. In a
13                  snap decision he made that same day, and without any investigation
14                  whatsoever, Cervinka emailed his colleagues: “See below [press article re:
15                  UK Decision]. Any affiliations that he [Sharma] has should be ended.”
16               b. In an email dated April 12, 2016, DSS agent Claire Matsushita stated that
17                  she was “hoping, given the bad press, the board could encourage him
18                  [Sharma] to step down.” (Emphasis added). This email continues as
19                  follows: “However, this hasn’t happened. Therefore, I need you to dig a
20                  little deeper and find out which agency/department we need to contact and
21                  obtain records of his disciplinary actions.” (Emphasis added).
22               c. In an email dated July 28, 2016, DSS agents concede that the UK Decision
23                  is the “main issue” with Plaintiffs’ licensure.
24               d. In an email dated November 15, 2016, DSS agents discussed background
25                  information regarding the decision to penalize Sharma, stating “the initial
26                  direction to take action against Dr. Sharma was provided by Chief Deputy
27                  Director, Pete Cervinka and the final decision after investigation and legal
28                  consultation was made at the Program Office the assistant program

                                                   15
     Complaint                                                                         Case No.
Case 8:21-cv-01488-JLS-JDE Document 1 Filed 09/10/21 Page 16 of 25 Page ID #:16



 1                administrator level [What evidence do we have of this?].” (Emphasis and
 2                strikethrough in original).
 3         71.    The emails discussed above confirm, beyond question, that the decision to
 4   revoke Plaintiffs’ licensure and privileges was based on an un-vetted and unilateral
 5   decision made quickly by DSS Chief Deputy Director Cervinka on a Friday evening in
 6   2016, after reading the “bad press” about Sharma.
 7         72.    The emails discussed above confirm, beyond question, that the only reason
 8   DSS revoked Plaintiffs’ licensure and privileges was in light of “bad press” about
 9   Sharma that created a political optics problem for DSS – not because the UK Decision,
10   or any care Plaintiffs had provided to their clients for years on end, posed any legitimate
11   threat to California’s citizenry.
12         73.    DSS relied on California’s “conduct inimical” laws to enable DSS to
13   punish Sharma and Plaintiffs for the “bad press” about the UK Decision. Indeed, DSS
14   only added allegations of “code violations” and “financial difficulties” to its Accusation
15   as an afterthought months later. On information and belief, these allegations were added
16   not for their legitimacy, but rather to obscure the merits of any constitutional challenge
17   Plaintiffs might mount on the grounds that §§ 1550(c) and 1558(a)(2) are void for
18   vagueness.
19                      The Administrative Proceeding Against Plaintiffs
20         74.    DSS exercised its discretion under Cal. Gov. Code §11517 to have an
21   Administrative Law Judge (“ALJ”) hear the case. The ALJ hearing was held over
22   several days in May, 2018.
23         75.    Plaintiffs were precluded by law from making, at the ALJ hearing, a
24   constitutional argument that the “conduct inimical” statutes are void for vagueness under
25   the 14th Amendment. See California Constitution, Article III, Section 3.5 (prohibiting
26   administrative bodies from declaring statutes unconstitutional or refusing enforcement
27   of statutes on the basis of claims that such statutes are unconstitutional).
28         76.    On August 5, 2019, the ALJ issued its Proposed Decision (“Proposed

                                                  16
     Complaint                                                                        Case No.
Case 8:21-cv-01488-JLS-JDE Document 1 Filed 09/10/21 Page 17 of 25 Page ID #:17



 1   Decision”), affirming the denial of Satya Health and Dual Diagnosis’s license
 2   applications; revoking Adeona’s license to operate the RSD Facility; revoking Dual
 3   Diagnosis’s (d/b/a Sovereign Health of California) jointly-held license to operate the
 4   Cordoba Facility; and prohibiting Sharma “for the remainder of his life, from
 5   employment in, presence in, and from contact with clients of, any facility licensed by the
 6   Department…and from holding the position of member of the board of directors,
 7   executive director, or officer of the licensee of any facility licensed by the Department.”
 8   (Emphasis added).
 9         77.    Each of these penalties cited the “conduct inimical” ground listed in
10   sections 1550(c) and1558(a)(2).
11         78.    In its “Legal Conclusions” section, the DSS Decision acknowledged that
12   “[c]onduct which is ‘inimical’ to someone’s health, morals, welfare or safety, as used in
13   Health and Safety Code sections 1550 and 1558, has not been subject to judicial
14   interpretation.” The DSS Decision noted “[t]he Merriam-Webster Dictionary defines
15   ‘inimical’ as ‘being adverse often by reason of hostility or malevolence’ and ‘having the
16   disposition of an enemy.’”
17         79.    The DSS Decision noted that “[DSS] contends that ‘conduct inimical
18   broadly references conduct that is inimical (hostile) to health, morals, welfare, or safety,
19   as well as conduct that is not only inimical to an individual receiving services from the
20   facility but also to the people of the State of California.”
21         80.    The DSS Decision concludes “[i]t was established that Sharma engaged in
22   ‘conduct inimical’ by reason of his conduct that was the basis for the [UK]
23   Decision…even though it occurred outside of California and did not involve any
24   Department-licensed facility or persons residing in such facility.” No further explanation
25   is given.
26         81.    The DSS Decision noted Plaintiffs’ arguments for the record, including that
27   the conduct underlying the UK Decision: did not violate any civil or criminal law, or any
28   Department rule or regulation; did not involve any DSS-licensed facility or person(s)

                                                  17
     Complaint                                                                         Case No.
Case 8:21-cv-01488-JLS-JDE Document 1 Filed 09/10/21 Page 18 of 25 Page ID #:18



 1   receiving treatment at such facility; and occurred outside of California many years in the
 2   past. Notwithstanding, the DSS Decision concluded “[Plaintiffs’] contention is not
 3   persuasive. There is nothing in the statutory language of Health and Safety Code
 4   sections 1550 and 1558 which limits ‘conduct inimical’ as [Plaintiffs] contend.”
 5   (Emphasis added).
 6         82.    And therein lies the problem: the “conduct inimical” statutes are wholly
 7   untethered to any definitions or explanations, and this utter lack of any reasonable
 8   limitations gives unfettered discretion to the DSS to make arbitrary decisions that
 9   eviscerate the property and liberty rights of those within its scope.
10         83.    On September 12, 2019, DSS agent Gregory E. Rose, Deputy Director of
11   the Children and Family Services Division, adopted the ALJ’s Proposed Decision with
12   technical or other minor changes, per Gov. Code §11517(c)(2)(C). Per the terms of the
13   adopted Decision, it became effective on September 27, 2019 (the “DSS Decision”).4
14         84.    On September 26, 2019, Plaintiffs filed a petition for writ of administrative
15   mandate with the Sacramento Superior Court to challenge the DSS Decision on the
16   ground that it lacks an adequate basis for taking action against Plaintiffs. Tonmoy
17   Sharma v. DSS of the State of California, 34-2019-80003230-CU-WM-GDS (the
18   “Writ”). At the time of this filing, the Hearing on Writ of Mandate has not yet been held,
19   and is scheduled for December 17, 2021. Regardless of the existence of the Writ
20   proceeding, Plaintiffs are entitled to pursue damages in the forum of their choice – here,
21   this federal district court action. Gilbertson v. Albright, 381 F.3d 965 (9th Cir. 2004).
22                     Plaintiffs Suffer Substantial and Ongoing Damage
23         85.    As a direct result of the DSS Decision, and beginning on September 27,
24   2019, Plaintiffs were prohibited from continued operation of the RSD Facilitity and the
25   Cordoba Facility. This caused the Entity Plaintiffs to lose thousands of dollars per day in
26
27   4
      This lawsuit was timely filed within two years of the effective date of the Decision.
28   See, e.g., Action Apartment Ass’n, Inc. v. Santa Monica Rent Control Bd., 509 F.3d
     1020, 1026–27 (9th Cir. 2007); Cal. Civ. Proc. Code § 335.1.
                                                 18
     Complaint                                                                      Case No.
Case 8:21-cv-01488-JLS-JDE Document 1 Filed 09/10/21 Page 19 of 25 Page ID #:19



 1   rental costs for buildings that they would otherwise be utilizing, expenses for staff that
 2   they would otherwise be employing, expenses for medical and clinical equipment that
 3   they would otherwise be using, other overhead expenses, and lost revenue. This harm is
 4   ongoing and will be proven at trial, but is estimated at this time to exceed $10,000,000.
 5          86.    Also as a direct result of the DSS Decision, Dr. Sharma has been
 6   prohibited, since September 27, 2019, from holding any type of employment,
 7   management position, governing position, or board position with his previously-licensed
 8   facilities, or with any facility licensed by DSS. He has also been prohibited from
 9   applying for any substance abuse licenses, which he previously had. As such, he has
10   been effectively deprived of the right to pursue his life’s work. As a further result of
11   Defendants’ arbitrary actions, Dr. Sharma’s professional reputation has been irreparably
12   damaged.
13          87.    As a result of the DSS Decision, and in addition to the harm inherently
14   stemming from a violation of his constitutional rights, Dr. Sharma has suffered harm in
15   the form of lost wages, lost benefits, and lost business opportunities, as well as
16   irreparable harm to his reputation. This harm is ongoing and will be proven at trial, but
17   is estimated at this time to exceed $2,000,000.
18                                 FIRST CLAIM FOR RELIEF
19                Violation of the Fourteenth Amendment Right to Due Process
20                                         42 U.S.C. § 1983;
21                 (By Plaintiffs against DSS and Rose in his official capacity)
22          88.    Plaintiffs incorporate by reference the allegations in the preceding
23   paragraphs as if fully set forth herein.
24          89.    The Fourteenth Amendment to the U.S. Constitution protects individuals
25   against the deprivation of liberty or property by the government without due process. 42
26   U.S.C. §1983 provides that any person who acts under color of state law to deprive a
27   citizen of rights, privileges, or immunities secured by the U.S. Constitution, shall be
28   liable in an action at law, at equity, or for other redress.

                                                   19
     Complaint                                                                            Case No.
Case 8:21-cv-01488-JLS-JDE Document 1 Filed 09/10/21 Page 20 of 25 Page ID #:20



 1          90.    DSS is a governmental entity, and Gregory Rose acted under color of state
 2   law when he acted in his capacity as Deputy Director of the Children and Family
 3   Services Division of DSS to issue the DSS Decision.
 4          91.    The Entity Plaintiffs each had a property interest in their existing licenses.
 5          92.    Sharma had a liberty and/or property interest in his generalized right to
 6   choose his field of private employment and his right to pursue an occupation as
 7   executive management of DSS-licensed facilities.
 8          93.    Defendants, through adoption of the DSS Decision, deprived the Entity
 9   Plaintiffs of their existing licenses.
10          94.    Defendants, through adoption of the DSS Decision, deprived Sharma of his
11   ability to pursue his profession and occupation.
12          95.    The DSS Decision was clearly arbitrary and unreasonable because it was
13   based on unconstitutionally vague “conduct inimical” statutes set forth at Health and
14   Safety Code sections 1550(c) and 1558(a)(2).
15          96.    The “conduct inimical” statutes are unconstitutionally void for vagueness,
16   both facially and as-applied to Plaintiffs.
17          97.    Under the void-for-vagueness doctrine, due process requires enactments to
18   be written with sufficient definiteness that ordinary people can understand what conduct
19   is prohibited and in a manner that does not encourage arbitrary and discriminatory
20   enforcement. See, e.g., Kolender v. Lawson, 461 U.S. 352 (1983).
21          98.    The “conduct inimical” statutes are impermissibly vague in all of their
22   applications, because the statutes lack any clear definitions or standards regarding what
23   conduct is, and is not, allowed. Nowhere in these statutes is “inimical” defined, nor is it
24   explained what conduct might be “inimical…to the people of this state” as opposed to
25   “inimical…to an individual in, or receiving services from, the facility.”
26          99.    As the DSS Decision noted, the dictionary definition of “inimical” is being
27   “adverse,” which is a term with an equally vague and subjective definition. See, e.g.,
28   Lowden v. County of Clare, 709 F.Supp.2d 540 (EDMI 2010) (Michigan statute

                                                   20
     Complaint                                                                          Case No.
Case 8:21-cv-01488-JLS-JDE Document 1 Filed 09/10/21 Page 21 of 25 Page ID #:21



 1   prohibiting conduct that could “adversely affect” a funeral was unconstitutional both
 2   because it does not provide ordinary people with fair warning of what conduct is
 3   prohibited and also does not provide adequate direction to law enforcement). As such,
 4   the “Condcut Inimical” statutes are facially void for vagueness.
 5          100.      Defendants’ application of the “conduct inimical” statutes failed to give a
 6   person of ordinary intelligence fair notice that Plaintiffs’ conduct was forbidden. Palmer
 7   v. City of Euclid, 402 U.S. 544, 545, 91 S.Ct. 1563, 29 L.Ed.2d 98 (1971) (per curiam).
 8   Indeed, far from putting Plaintiffs on notice that the UK Decision was “inimical,”
 9   Defendants overtly led Plaintiffs to believe that there was nothing “inimical” in the
10   existence of the UK Decision, by granting licenses to the Entity Plaintiffs and approving
11   a “master application” for Dual Diagnosis and Satya Health following the DSS’s
12   consideration of the UK Decision. As such, the ground is void for vagueness as applied
13   to Plaintiffs.
14          101.      Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to
15   declaratory relief regarding the constitutionality of the “conduct inimical” statutes, as
16   well as an injunction against DSS’s enforcement of its DSS Decision against Plaintiffs
17   on the ground of “conduct inimical.”
18          102.      Plaintiffs found it necessary to engage the services of private counsel to
19   vindicate their rights under the law. Plaintiffs are therefore entitled to an award of
20   attorneys’ fees pursuant to 42 U.S.C. § 1988.
21                                 SECOND CLAIM FOR RELIEF
22                 Violation of the Fourteenth Amendment Right to Due Process
23                                           42 U.S.C. § 1983
24                      (By Plaintiffs against Rose in his individual capacity)
25          103.      Plaintiffs incorporate by reference the allegations in the preceding
26   paragraphs as if fully set forth herein.
27          104.      Defendant Rose, acting under color of state law, violated Plaintiffs’
28   Fourteenth Amendment rights to due process by adopting a DSS Decision that was

                                                    21
     Complaint                                                                               Case No.
Case 8:21-cv-01488-JLS-JDE Document 1 Filed 09/10/21 Page 22 of 25 Page ID #:22



 1   arbitrarily based on the “conduct inimical” statutes, which statutes are impermissibly
 2   vague, on their face and as applied to Plaintiffs, to deprive Plaintiffs of their property
 3   and/or liberty rights.
 4          105.   Plaintiffs have a clearly established right not to be deprived of their
 5   property and/or liberty based on a vague and undefined term (“conduct inimical”) that
 6   fails to provide Plaintiffs with adequate notice regarding what conduct is, and is not,
 7   prohibited.
 8          106.   Indeed, Plaintiffs had no way of knowing that a decade-old foreign country
 9   administrative decision, which DSS knew about but had never previously indicated was
10   problematic, and which had never before affected Plaintiffs’ licensure with DSS, was
11   suddently considered “conduct inimical” and prohibited by DSS.
12          107.   A reasonable DSS officer would recognize that the “conduct inimical”
13   statutes are patently violative of the fundamental constitutional principle of due process,
14   and that it is clearly established that a licensee has a right to his/her/its property, absent
15   conduct that is clearly proscribed.
16          108.   A reasonable DSS officer would recognize that the “conduct inimical”
17   statutes are patently violative of the fundamental constitutional principle of due process,
18   and that it is clearly established that an individual has a right to his profession and
19   occupation, absent conduct that is clearly proscribed.
20          109.   When Defendant Rose, acting under color of state law, adopted the DSS
21   Decision, he clearly violated Plaintiffs’ due process rights in their property and/or
22   liberty, and those rights were clearly established. Person v. Callahan, 55 U.S. 223
23   (2009).
24          110.   Defendant Rose acted in an objectively unreasonable manner when he
25   deprived Plaintiffs of their property and/or liberty rights pursuant to the
26   unconstitutionally vague “conduct inimical” statutes.
27          111.   Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to
28   compensatory damages to make them whole from the financial and reputational

                                                   22
     Complaint                                                                            Case No.
Case 8:21-cv-01488-JLS-JDE Document 1 Filed 09/10/21 Page 23 of 25 Page ID #:23



 1   damages they suffered as a direct and proximate result of Defendant’s revocation of the
 2   Entity Plaintiffs’ existing license and the termination of Sharma’s ability to pursue his
 3   profession and occupation. Plaintiffs are also entitled to declaratory relief regarding the
 4   constitutionality of the “conduct inimical” statutes, as well as an injunction against
 5   DSS’s enforcement of its DSS Decision against Plaintiffs on the ground of “conduct
 6   inimical.”
 7         112.   Plaintiffs found it necessary to engage the services of private counsel to
 8   vindicate their rights under the law. Plaintiffs are therefore entitled to an award of
 9   attorneys’ fees pursuant to 42 U.S.C. § 1988.
10   //
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  23
     Complaint                                                                          Case No.
Case 8:21-cv-01488-JLS-JDE Document 1 Filed 09/10/21 Page 24 of 25 Page ID #:24



 1
 2                                   PRAYER FOR RELIEF
 3         WHEREFORE, Plaintiffs respectfully pray that the Court:
 4         i.     Issue a declaratory judgment that Defendants’ actions complained of
 5   herein violate the Fourteenth Amendment to the United States Constitution, and that
 6   California Health and Safety Code sections 1550(c) and 1558(a)(2) are constitutionally
 7   void for vagueness, both on their face and as applied to Plaintiffs;
 8         ii.    Issue an injunction against Defendants’ enforcement of its DSS Decision
 9   against Plaintiffs on the ground of “conduct inimical”;
10         iii.   For compensatory damages in an amount to be proven at trial, but
11   estimated to exceed $12,000,000.
12         iv.    For an award of attorneys’ fees incurred in bringing this Action against
13   Defendants, pursuant to 42 U.S.C. § 1988 and any other applicable provisions of law;
14         v.     For costs of suit incurred herein; and
15         vi.    For such other and further relief as the Court deems just and proper.
16
17                                           Respectfully submitted,
18   Date: September 10, 2021                DHILLON LAW GROUP INC.
19
                                        By: /s/ Krista L. Baughman
20                                           KRISTA L. BAUGHMAN (SBN: 264600)
21                                           kbaughman@dhillonlaw.com
                                            KARIN M. SWEIGART (SBN: 247462)
22
                                            ksweigart@dhillonlaw.com
23                                           DHILLON LAW GROUP INC.
24                                           177 Post Street, Suite 700
                                             San Francisco, California 94108
25                                           Telephone: (415) 433-1700
26                                           Attorneys for Plaintiffs Dual Diagnosis
                                             Treatment Center, Inc., Adeona Healthcare,
27
                                             Inc., and Tonmoy Sharma
28

                                                 24
     Complaint                                                                      Case No.
Case 8:21-cv-01488-JLS-JDE Document 1 Filed 09/10/21 Page 25 of 25 Page ID #:25



 1
 2
 3                                  DEMAND FOR JURY TRIAL
 4         Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs
 5   demand trial by jury on all claims and issues in this action so triable.
 6
 7   Date: September 10, 2021               DHILLON LAW GROUP INC.
 8
                                        By: /s/ Krista L. Baughman
 9
                                             KRISTA L. BAUGHMAN (SBN: 264600)
10                                           kbaughman@dhillonlaw.com
11                                          KARIN M. SWEIGART (SBN: 247462)
                                            ksweigart@dhillonlaw.com
12                                           DHILLON LAW GROUP INC.
13                                           177 Post Street, Suite 700
                                             San Francisco, California 94108
14
                                             Telephone: (415) 433-1700
15                                           Attorneys for Plaintiffs Dual Diagnosis
16                                           Treatment Center, Inc., Adeona Healthcare,
                                             Inc., and Tonmoy Sharma
17
18
19
20
21
22
23
24
25
26
27
28

                                                25
     Complaint                                                                       Case No.
